EXHIBIT 10.q
AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE
          This Amendment No. 1 to Second Amended and Restated Convertible
Promissory Note (this “Amendment”) is made effective as of March 25, 2009 and
amends that certain Second Amended and Restated Convertible Promissory Note,
dated June 13, 2008 (the “Note”) made by Bell Industries, Inc., a California
Corporation (the “Maker” or the “Company”), Bell Industries, Inc., a Minnesota
corporation (“Bell Minnesota”), and Bell Techlogix, Inc., a Delaware corporation
(“Bell Techlogix” and with the Maker and Bell Minnesota, referred to herein
collectively as the “Obligors”), in favor of BI Holdings, L.P., a Delaware
limited partnership (the successor payee to Newcastle Partners, L.P.), or its
assigns (the “Payee”). Bell Techlogix became an Obligor under the Note pursuant
to a Joinder Agreement dated as of March 13, 2009.
W I T N E S S E T H:
          WHEREAS, the Obligors intend to enter into Amendment Number Six to
Credit Agreement (“Amendment No. 6”) with Wells Fargo Foothill, Inc., as agent
for lender (“Wells Fargo”); and
          WHEREAS, the Obligors and the Payee desire to amend the Note as
provided herein to reset certain EBITDA covenants set forth in the Note to
correspond to those to be set forth in Amendment No. 6;
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     A. Amendment to Section 12(a). Section 12(a) of the Note is deleted in its
entirety and replaced with the following:
          (a) Minimum Adjusted EBITDA. As of any date of determination from and
after April 1, 2008, if Borrowers do not have Net Debt in an amount less than
$4,000,000 at all times during the most recently completed fiscal quarter, then
Borrowers shall not fail to achieve Adjusted EBITDA, measured on a quarter-end
basis, of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto (and the failure to do so shall be
deemed an Event of Default):

      Applicable Amount   Applicable Period $(1,234,000)   For the 3 month
period ending
March 31, 2008       $(1,246,000)   For the 6 month period ending
June 30, 2008

 



--------------------------------------------------------------------------------



 



      Applicable Amount   Applicable Period $   (200,000)   For the 9 month
period ending
September 30, 2008       $   (839,000)   For the 12 month period ending
December 31, 2008       $(2,100,000)   For the 3 month period ending
March 31, 2009       $(1,900,000)   For the 6 month period ending
June 30, 2009       $   (500,000)   For the 9 month period ending
September 30, 2009       $   (500,000)   For the 12 month period ending
December 31, 2009       $    350,000     For the 12 month period ending
March 31, 2010   $    550,000     For the 12 month period ending
June 30, 2010       $    750,000     For the 12 month period ending
September 30, 2010       $    950,000     For the 12 month period ending
December 31, 2010 and
for each 12 month period
ending as of the last day of
each fiscal quarter thereafter

          B. No Other Amendments. This Amendment shall not be deemed to modify
the terms of the Note except as expressly set forth herein.
          C. Defined Terms. Any term in this Amendment that is not defined
herein shall have the meaning ascribed thereto in the Note.
          D. Applicable Law; Forum. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AMENDMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF TEXAS, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.
EACH OF PAYEE AND MAKER CONSENTS TO SUBMIT TO THE PERSONAL JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN THE STATE OF TEXAS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT,

 



--------------------------------------------------------------------------------



 



AGREES THAT ALL CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT, AND AGREES NOT TO BRING ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT IN ANY OTHER COURT. EACH OF THE
PARTIES TO THIS AMENDMENT AGREES NOT TO ASSERT IN ANY ACTION OR PROCEEDING
ARISING OUT OF RELATING TO THIS AMENDMENT THAT THE VENUE IS IMPROPER, AND WAIVES
ANY DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING
SO BROUGHT AND WAIVES ANY BOND, SURETY OR OTHER SECURITY THAT MIGHT BE REQUIRED
OF ANY OTHER PARTY WITH RESPECT THERETO.
          E. Counterparts. This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, all such counterparts shall together constitute but one and the
same instrument and facsimile and electronic or photostatic copies of such
executed counterparts shall be given the same effect as the originals.
[SIGNATURE PAGE TO FOLLOW]

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE
          IN WITNESS WHEREOF, the parties hereto have executed this Amendment
No. 1 to Second Amended and Restated Convertible Promissory Note as of the date
first written above.
THE OBLIGORS:
Bell Industries, Inc., a California Corporation

         
By:
  /s/ Kevin J Thimjon
 
   
Name:
  Kevin J Thimjon
 
   
Title:
  President & CFO
 
   
 
        Bell Industries, Inc., a Minnesota Corporation    
 
       
By:
  /s/ Kevin J Thimjon
 
   
Name:
  Kevin J Thimjon
 
   
Title:
  Treasurer
 
   
 
        Bell Techlogix, Inc., a Delaware Corporation    
 
       
By:
  /s/ Kevin J Thimjon
 
   
Name:
  Kevin J Thimjon
 
   
Title:
  Treasurer
 
   

                  THE LENDER:    
 
                BI Holdings, L.P.,         a Delaware limited partnership    
 
           
 
  By:   /s/ Evan Stone
 
   
 
  Name:   Evan Stone    
 
  Title:   General Counsel, Newcastle Management, L.P., its General Partner    

 